Memorandum Opinion of February 20, 2003 Withdrawn; Dismissed and
Corrected Memorandum Opinion filed July 3, 2003








Memorandum Opinion of February 20, 2003 Withdrawn;
Dismissed and Corrected Memorandum Opinion filed July 3, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00882-CV
____________
 
WILLIAM EARL CUNNINGHAM, Appellant
 
V.
 
KENNETH WARDEN NEGBENOR, ET AL., Appellees
 

 
On
Appeal from the 56th District Court
Galveston
County, Texas
Trial
Court Cause No. 01CV0437
 

 
C O R R E C T E D  M E M O R A N D U M  O P I N I O N
We withdraw our Memorandum Opinion of February 20, 2003 due
to a  typographical
error and issue this Corrected Memorandum Opinion in its place. This is an
appeal from a judgment signed July 2, 2002. 
The clerk=s record was filed on August 30, 2002.  No reporter=s record was taken.  No brief was filed.




On January 9, 2003, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before February 10, 2003, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed for want of
prosecution.
Accordingly, this court issues mandate immediately.
 
PER CURIAM
Judgment rendered and Corrected
Memorandum Opinion filed July 3, 2003.
Panel consists of Justices Yates,
Hudson, and Frost.